Citation Nr: 1214136	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease with a history of bypass surgery.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an effective date earlier than April 8, 2005, for the grant of special monthly compensation (SMC) for loss of use of a creative organ, due to erectile dysfunction.

4.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran's claims have been handled by the RO in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is manifested by left ventricular ejection fraction in excess of 30 percent, METs higher than 3, and no evidence of chronic congestive heart failure.

2.  The Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  Episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.  

3.  Service connection for erectile dysfunction was established effective April 8, 2005.

4.  Special monthly compensation was established for loss of use of a creative organ, due to the Veteran's erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for coronary artery disease with a history of bypass surgery are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).

2.  The criteria for a 40 percent disability rating, but no higher, for diabetes mellitus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).

3.  The criteria for an effective date prior to April 8, 2005, for the grant of special monthly compensation for loss of use of a creative organ, due to erectile dysfunction, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in July 2008 informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed that, in order to substantiate an increased rating claim, the evidence needed to show that his disability had worsened.  The letter also provided notification on substantiating a claim of entitlement to a TDIU and notice regarding the assignment of disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In November 2008, the Veteran's claims were adjudicated.

In a July 2009 letter, the Veteran was provided with notice regarding the rating criteria applicable to the claims on appeal.  Thereafter, the October 2009 statement of the case and August 2011 supplemental statement of the case reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran, which consists of VA and private treatment records.  Furthermore, he was afforded VA examinations pertinent to his claims in June 2007 and July 2008.  The examinations were conducted by medical professionals, who solicited symptomatology from the Veteran and conducted complete evaluations.  The Board finds that they are adequate.

The Board notes that the Veteran's representative contended in a February 2012 written statement that the Veteran needed to be afforded a new examination with regard to his coronary artery disease and diabetes, because the last one was conducted in July 2008, which was over three years ago.  While the Board acknowledges that this is the last examination afforded to the Veteran, neither the Veteran nor his representative has alleged that either disability has worsened since that examination, and no other evidence of record dated since that time references any increased or additional symptomatology with regard to either disability.  As such, the Board finds that a remand for such an examination is not warranted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.



Coronary Artery Disease

The Veteran's coronary artery disease is rated 60 percent disabled under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011), for arteriosclerotic heart disease.  Under those criteria, a 60 percent rating is warranted when there is documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is assigned for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

An October 2006 private treatment record of a stress test shows that the Veteran had a resting ejection fraction of 45 percent.  Post-stress, the ejection fraction was 41 percent.  

In June 2007, the Veteran underwent VA examination.  He reported shortness of breath and easy fatigue as a result of blockages in his arteries.  Treatment included medications.  A chest x-ray revealed changes status post coronary artery bypass graft.  12-leak EKG revealed normal sinus rhythm with findings consistent with old inferior infarct.

A June 2007 addendum to the VA examination report shows that the Veteran's echocardiogram report revealed mild to moderate left ventricular ejection fraction of 47.6 percent.  Estimated METs was 7.

A December 2007 private treatment record shows that the Veteran had no recent cardiac symptoms.

In July 2008, the Veteran underwent VA examination.  He reported shortness of breath, chest pain, and easy fatigue.  Treatment included bypass surgery for five blockages.  A report of an echocardiogram shows that the Veteran's left ventricular ejection fraction was about 50 percent.  Estimated METs was 6.  The diagnosis was coronary artery disease.

August 2008 and May 2009 private treatment record shows that the Veteran had no recent cardiac symptoms.  A May 2009 stress test revealed left ventricular ejection fraction at rest of 50 percent, but it may have been compromised due to the frequency of premature ventricular contractions.

In a December 2009 written statement, M.W., PA-C, indicated that the Veteran had completed two stress tests, in October 2006 and July 2009.  There was mildly depressed left ventricular function, with ejection fraction of 45 to 50 percent.  The stress studies were pharmacological due to his inability on the treadmill, and, therefore, his functional capacity (METs) could not be adequately assessed.

On review, the Board finds that an evaluation in excess of 60 percent for the Veteran's coronary artery disease is not warranted.  There is no evidence in the record of any congestive heart failure during the course of this appeal.  Also, the Veteran's estimated METs have never been less than 6.  Thus, there is no evidence of a workload of 3 METs or less.  Finally, there is no evidence of an ejection fraction of less than 30 percent.  At its most restricted, left ventricular ejection fraction was 41 percent.  There are no other potentially applicable diagnostic codes, and a higher evaluation for coronary artery disease is therefore not warranted.


Diabetes Mellitus

The Veteran's diabetes mellitus is rated 20 percent disabled under the criteria of 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).  Under those criteria, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note 1 indicates that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

In June 2007, the Veteran underwent VA examination.  He denied any problems with blood sugar being so high or so low that treatment was required in the hospital.  The average number of visits to the doctor was four per year.  The Veteran reported progressive weight loss.  For diabetes, the Veteran was taking Metformin and Avandia.  He denied that diabetes affected his eyes or skin.  The examiner opined that there were no activity restrictions due to diabetes.

In a September 2007 statement, the Veteran's private physician indicated that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  The activities were noted as regular exercise.

In a June 2008 statement, P.M., M.D. indicated that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  He had cardiovascular and renal complications that were directly due to his diabetes mellitus.  The physician noted that the Veteran had comorbid conditions, including CAD, chronic kidney disease-stage II, hypertension, and hyperlipidemia, which required specialist appointments with cardiology and nephrology and routine labs.  His daily activities were limited as such, and he was currently not employable.

In July 2008, the Veteran underwent VA examination.  He denied any problems with blood sugar being so high or so low that treatment was required in the hospital.  His average number of visits to the doctor for diabetes was six per year.  He used human insulin and was taking Avandia.  He also used Humulin N.  He denied that diabetes affected his eyes or skin.  It did cause heart disease.  He reported leg pain after walking 100 yards on level ground at two miles per hour as well as calf pain at rest.  He denied persistent coldness of his extremities.  He was unable to play vigorous contact sports such as basketball or football, saw wood, or mow the lawn or garden.  The diagnosis was diabetes mellitus.  There were no activity restrictions due to diabetes.

In September and December 2009 written statements, M.M., M.D. indicated that the Veteran's type 2 diabetes was well-controlled.

In a December 2009 written statement, Dr. M gave identical information to that which was provided by her in June 2008.

Based on the record, the Board finds that a 40 percent rating is warranted for the Veteran's diabetes mellitus.  Specifically, several written statements provided by the Veteran's private medical provider all show that he required insulin, restricted diet, and regulation of activities.  While the VA examiners disagreed and did not believe that the Veteran's diabetes mellitus required regulation of activities, the Board finds that the private medical evidence is at least as probative as the VA examination reports.  While the VA examiners' reports may have been more thorough, the private physician provided the Veteran with ongoing care regarding his diabetes.  As such, since all evidence of record establishes that the Veteran's diabetes required insulin and restricted diet, and the evidence is at least evenly balanced as to whether regulation of activities was also required by his diabetes, the Board finds that a 40 percent rating for this disability should be assigned.



However, a rating in excess of 40 percent is not warranted for the Veteran's diabetes mellitus.  Specifically, there is no evidence of ketoacidosis, hypoglycemic reactions, hospitalizations, or visits to a physician that are any more frequent than every two months.  Furthermore, all identified complications of his diabetes have been separately rated, which include coronary artery disease, peripheral neuropathy of each lower extremity, and erectile dysfunction.  Therefore, the criteria for a higher 60 or 100 percent rating for diabetes mellitus are not met.


Conclusion

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disabilities that is not encompassed by the schedular ratings assigned.  All symptoms contained in the lay and medical evidence regarding coronary artery disease and diabetes mellitus are fully considered in the criteria used to rate the disabilities.  The functional impairment shown is fully encompassed by the schedular rating criteria and contemplates the level of impact on employment due to these specific disabilities.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that evidence nearly approximates the criteria for a 40 percent disability rating for diabetes mellitus, and such rating is granted.  However, with respect to whether a disability rating in excess of 40 percent is warranted for diabetes mellitus or a disability rating in excess of 60 percent is warranted for coronary artery disease, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating is not warranted.  38 U.S.C.A. § 5107.




III.  Effective Date for SMC

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002). 

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2011). 

A brief review of the history of this claim reveals that the Veteran was awarded entitlement to service connection for erectile dysfunction in a June 2005 rating decision.  The RO assigned an effective date of April 8, 2005, as this was the date on which the Veteran had undergone VA examination.  The Veteran was notified of this decision that same month.  While he filed a notice of disagreement with this rating decision in August 2005, it only addressed the denial of a TDIU.  Therefore, the Veteran did not initiate an appeal of the effective date assigned to the grant of service connection for his erectile dysfunction, and he has not since alleged that he did.  

In the November 2008 rating decision now on appeal, the RO found that there was clear and unmistakable error in the June 2005 rating decision, in that entitlement to SMC for loss of use of a creative organ had not been awarded.  As such, entitlement to this benefit was awarded, with an effective date of April 8, 2005, since the SMC was based upon the Veteran's erectile dysfunction.

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).  In this case, the predicate service-connected disability, upon which SMC was granted, is erectile dysfunction.  As shown above, the earliest possible effective date for the grant of the predicate service-connected disability upon which the grant of SMC was based, (erectile dysfunction), and therefore the earliest possible effective date for SMC based on anatomical loss or loss of use of a creative organ, is April 8, 2005.  See 38 C.F.R. § 3.400.

The Board finds that the facts of this case are analogous to those in Ross v. Peake, 21 Vet. App. 528 (2008).  In that case, the veteran sought an earlier effective date for the grant of a TDIU.  A schedular TDIU rating is warranted only when a veteran who is unable to secure or follow a substantially gainful occupation because of service-connected disabilities has either one service-connected disability rated at least 60 percent disabling or multiple service-connected disabilities yielding a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  See 38 C.F.R. § 4.16(a) (2011).

The Court in Ross v. Peake, supra, determined that the effective date of the grant of entitlement to a schedular TDIU could not be earlier than the date on which the veteran met the schedular requirements for consideration for a TDIU rating.  Therefore, meeting the requirements of 38 C.F.R. § 4.16(a) was a condition precedent to his eligibility for a schedular TDIU rating.  In the present case, the award of service connection for the original disability is the condition precedent to the award of SMC based upon that disability.  Therefore, the effective date of the Veteran's grant of SMC for loss of use of a creative organ may not predate the effective date of the grant of service connection for erectile dysfunction.

Based on the facts found, service connection for erectile dysfunction was not granted until April 8, 2005, and the award of SMC for loss of use of a creative organ may not predate the grant of service connection for the predicate disability.  Accordingly, an effective date prior to April 8, 2005, for the grant of SMC is not warranted.  See 38 C.F.R. § 3.400 (2011).


ORDER

A disability rating in excess of 60 percent for coronary artery disease with a history of bypass surgery is denied.

A disability rating of 40 percent for diabetes mellitus is granted, subject to the laws and regulations governing the payment of VA benefits.

An effective date earlier than April 8, 2005, for the grant of SMC for loss of use of a creative organ, due to erectile dysfunction, is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim of entitlement to a TDIU.

In his June 2008 claim of entitlement to a TDIU, the Veteran indicated that he last worked in 2001 as a recreation attendant at Camp Lejeune.  He worked eight hours per week.  He asserted that his CAD prevented him from working.  He believed that he became too disabled to work on November 1, 2001.  He failed to report his level of education.  The Veteran indicated that he went from full-time to part-time employment due to complications from diabetes.

In a June 2008 statement, the Veteran's private physician indicated that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  He had cardiovascular and renal complications that were directly due to his diabetes mellitus.  The physician noted that the Veteran had comorbid conditions, including CAD, chronic kidney disease-stage II, hypertension, and hyperlipidemia, which required specialist appointments with cardiology and nephrology and routine labs.  His daily activities were limited as such, and he was currently not employable.

In response to a September 2008 inquiry, the former employer that the Veteran identified indicated that it had no record of the Veteran having been employed there.  A search was conducted by name and social security number.  If there were other possible names, the Veteran should provide them for an additional search to be conducted.

The Veteran's combined disability rating meets the criteria needed for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2011).  Of record addressing the Veteran's employability are the Veteran's statements and the June 2008 statement from the Veteran's private physician.  While the physician appears to opine that the Veteran was unemployable, the Board finds that there is no rationale given for this conclusion, and the opinion is inadequate.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination, during which the physician will be asked to provide an opinion with regard to the Veteran's employability specific to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by a provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.

It is noted that the Veteran's service-connected disabilities are: coronary artery disease with a history of bypass surgery, diabetes mellitus type II, degenerative joint disease of the left knee, degenerative joint disease of the right knee, hypertension, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, posttraumatic stress disorder, and erectile dysfunction.

The examiner should provide the rationale for all opinions expressed.

2.  Thereafter, readjudicate the claim of entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


